DETAILED ACTION
	The Amendment filed on 10/15/2022 has been entered. Claim(s) 1 and 10 has/have been amended and claim(s) 9, 11-24, and 27-30 has/have been cancelled. Therefore, claims 1-8, 10, 25 and 26 are now pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morison et al. (U.S. Patent No. 9,962,642).
As per claim 1, Morison et al. teaches a furniture apparatus (air filtering device 10) comprising: an integrated holder (20) retrofitted and coupled to a work, desk or table surface of the furniture apparatus (it is understood that the holder is capable of being retrofitted and coupled to a table top; col. 12, lines 45-50), wherein the integrated holder supports and secures an electronic and self-contained air filtration system (30/50) having an air intake (22) positioned to communicate with ambient air 360 degrees around the air intake and air filtration system (it is understood that the inlet is capable of communicating with ambient air 360 degrees around the air intake and air filtration system), and wherein the integrated holder elevates the air intake above the work, desk or table surface of the furniture apparatus (figure 3), and wherein the air intake is positioned to suction air exhaled from one or more persons using the surface of the furniture apparatus (it is understood that the intake is capable of suctioning air exhaled from one or more persons using the surface of the furniture apparatus) free of an airflow barrier external to the air filtration intake impeding suctioning of the air exhaled from the one or more persons into the air intake (as illustrated, the air intake is free of an airflow barrier external to the air filtration intake impeding suctioning of the air exhaled from the one or more persons into the air intake; figure 4), and wherein the air filtration system further includes an air outlet (84) positioned above the air intake relative to the work, desk or table surface (figure 4) and the air filtration system is free of an external barrier impeding airflow between the air outlet and air intake (as illustrated, the air filtration system is free of an external barrier impeding airflow between the air outlet and air intake; figure 4); and a HEPA filter (50) positioned inside the self-contained air filtration system between the air intake and air outlet (figure 3) to capture and destroy at least one of a virus and a bacteria in the air exhaled from the one or more persons using the surface of the furniture apparatus into the ambient air adjacent the air intake (it is understood that the HEPA filter is capable of capturing and destroying at least one of a virus and a bacteria in the air exhaled from the one or more persons using the surface of the furniture apparatus into the ambient air adjacent the air intake).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morison et al. (U.S. Patent No. 9,962,642).
As per claim 2 Morison et al. fails to disclose the integrated holder is positioned to support the air intake higher than about three feet from a floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned to support the air intake higher than about three feet from a floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned to support the air intake higher than about three feet from a floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 3 Morison et al. fails to disclose the integrated holder is positioned to support the air intake higher than about four feet from the floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned to support the air intake higher than about four feet from the floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned to support the air intake higher than about four feet from the floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 4 Morison et al. fails to disclose the integrated holder is positioned to support the air intake higher than about five feet from the floor surface supporting the furniture apparatus.  
However, it would have been an obvious matter of design choice to make the integrated holder positioned to support the air intake higher than about five feet from the floor surface supporting the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder positioned to support the air intake higher than about five feet from the floor surface supporting the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace.

Claim(s) 5, 6, and 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morison et al. (U.S. Patent No. 9,962,642) in view of Ott (U.S. Patent No. 4,784,445).
As per claim 5, Morison et al. fails to disclose multiple partitions dividing the furniture apparatus into multiple separated workspaces.  
Ott discloses a partitioned work area (abstract) including multiple partitions (13) dividing the furniture apparatus into multiple separated workspaces (figure 1).  
Therefore, from the teaching of Ott, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the air filtration device of Morison et al. to include multiple partitions dividing the furniture apparatus into multiple separated workspaces, as taught by Ott, in order to separate work spaces for workers to have privacy.
As per claim 6, Morison et al. as modified fails to disclose the integrated holder is configured to elevate the air filtration system higher than about a foot from the work, desk, or table surface of the furniture apparatus.
However, it would have been an obvious matter of design choice to make the integrated holder be configured to elevate the air filtration system higher than about a foot from the work, desk, or table surface of the furniture apparatus, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art, since it has been held that where the general conditions of a claim are disclosed in the prior art, a mere change in size involves only routine skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the integrated holder be configured to elevate the air filtration system higher than about a foot from the work, desk, or table surface of the furniture apparatus, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the workspace. 
As per claim 10, Morison et al. teaches a single integrated holder (figure 3) retrofitted and coupled to the work, desk or table surface (it is understood that the holder is capable of being retrofitted and coupled to a table top; col. 12, lines 45-50) and configured to support and secure a self-contained air filtration system (figure 3), wherein each air filtration system includes a HEPA filter (50) positioned between an air outlet and an air intake (figure 3) to capture and destroy at least one of a virus and bacteria (it is understood that the filter is capable of capturing and destroying at least one of a virus and bacteria), and wherein each air filtration system is elevated by its respective integrated holder (figure 3). 
Morison et al. fails to disclose a plurality of holders, each adjacent multiple separated workspaces created by the multiple partitions dividing the surface of the furniture apparatus.
However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the apparatus to have a duplicate plurality of holders, since such a modification would have only involved a mere duplication of a component. Absent any persuasive evidence that a particular configuration of the claimed duplicate part is significant, a duplicate part is generally recognized as being within the level of ordinary skill in the art In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one of ordinary skill in the art to include duplicate plurality of holders, in order to provide more filtration coverage to a particular room depending on the room size and occupancy.
Furthermore, Ott discloses a partitioned work area (abstract) including multiple partitions (13) dividing the surface of the furniture apparatus (figure 1).
Therefore, from the teaching of Ott, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the air filtration device of Morison et al. to include multiple partitions dividing the surface of the furniture apparatus, as taught by Ott, in order to separate work spaces for workers to have privacy.

Claim(s) 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morison et al. (U.S. Patent No. 9,962,642) in view of Ott (U.S. Patent No. 4,784,445), and further in view of Kang (EP 3711842 A1).
As per claim 7, Morison et al. as modified fails to disclose the integrated holder is height-adjustable.
Kang discloses an air purifier (abstract) including a holder (20) which is height-adjustable (paragraph 125).
Therefore, from the teaching of Kang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the air filtration device of Morison et al. such that the integrated holder is height-adjustable, as taught by Kang, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the table.

Claim(s) 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morison et al. (U.S. Patent No. 9,962,642) in view of Kang (EP 3711842 A1).
As per claim 8, Morison et al. fails to disclose the integrated holder is height-adjustable.
Kang discloses an air purifier (abstract) including a holder (20) which is height-adjustable (paragraph 125).
Therefore, from the teaching of Kang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the air filtration device of Morison et al. such that the integrated holder is height-adjustable, as taught by Kang, in order to provide the optimal level of filtration depending on the height of chairs and/or persons stationed at the table.

Claim(s) 25 and 26, is/are rejected under 35 U.S.C. 103 as being unpatentable over Morison et al. (U.S. Patent No. 9,962,642) in view of Chung et al. (U.S. Pub. No. 2002/0078830).
 As per claim 25, Morison et al. fails to disclose the air filtration system is coupled to an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels.  
Chung et al. discloses an air purifier (abstract) coupled to an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels (paragraph 7).  
Therefore, from the teaching of Chung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the air filtration device of Morison et al. to include an air quality sensor operably configured to automatically turn on or turn off the air filtration system based on air contaminant levels, as taught by Chung et al., in order to improve the overall energy efficiency of the purification system to reduce electricity costs.
As per claim 26, Morison et al. as modified fails to disclose the air filtration system is coupled to an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels.  
Chung et al. discloses an air purifier (abstract) coupled to an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels (paragraph 7).  
Therefore, from the teaching of Chung et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the air filtration device of Morison et al. to include an air quality sensor operably configured to automatically adjust speed of the air filtration system based on air contaminant levels, as taught by Chung et al., in order to improve the overall energy efficiency of the purification system to reduce electricity costs.

Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Morison et al. (U.S. Patent No. 9,962,642) and Kang (EP 3711842 A1) has/have been added to overcome the newly added limitations. Applicant’s argument that a HEPA filter would not be used in the Carr device to decrease Carr’s blowing device was found persuasive since such a filter would significantly minimize the intended purpose of the blowing barrier feature. Therefore, the Carr reference has been withdrawn. The new language is overcome in view of new reference Morison et al.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635